Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The request for continued examination and information disclosure statement filed on 10/4/2021 has been considered and does not affect the notice of allowance mailed on 7/6/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146. The examiner can normally be reached 7-4 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MATTHEW O SAVAGE/            Primary Examiner, Art Unit 1773